DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Michael B. Harlin on July 8, 2021.
The application has been amended as follows: 
Claim 1. (Currently amended) A method for analyzing particulates in a sample, said method comprising: placing said sample on a moveable stage in an apparatus having a tunable MIR light scanner and a visible imaging system, said moveable stage moving between said MIR light scanner and said visible imaging system; providing a visible image of said sample and receiving user input as to a region of said sample that is to be analyzed; moving said sample to said MIR light scanner, said MIR light scanner generating an MIR light beam that is focused to a point on said specimen and measuring light reflected from said specimen; scanning said specimen at a first MIR wavelength by moving said specimen relative to said MIR light beam; identifying particles seen at said first MIR wavelength that meet a selection criterion; automatically measuring an absorption MIR spectrum of one of said identified particles, said absorption MIR spectrum being corrected for scattering of said one of said identified particles at a wavelength in said MIR spectrum by measuring an MIR absorption at an MIR wavelength at which said one of said identified particles does not 
Claim 6. (Currently Amended) An apparatus for analyzing particles, said apparatus comprising: a visible imaging system that forms an image of a sample on a stage; an MIR imaging system that generates an MIR light beam, focuses said MIR light beam to a point on said sample, and measures an amount of said MIR light beam that is absorbed by said sample, said stage being moveable between said visible imaging system and said MIR imaging system; a controller that forms a visible image of said sample and is adapted for receiving user input as to a region of said sample that is to be analyzed and moves said sample to said MIR light scanner; said controller scanning said specimen at a first MIR wavelength by moving said specimen relative to said MIR light beam, and identifying particles seen at said first MIR wavelength that meet a selection criterion; and said controller automatically measuring an absorption MIR spectrum of one of said identified particles said absorption MIR spectrum being corrected for scattering of said one of said identified particles at a wavelength in said MIR spectrum by measuring an MIR absorption at an MIR wavelength at which said one of said identified particles does not  
Allowable Subject Matter
Claims 1 – 12 are allowed.
The following is an examiner’s statement of reasons for allowance:
See the allowable subject matter indicated in Non-Final Rejection mailed on 3/4/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884